B. F. SAFFOLD, J.
Against the executor of her husband’s will, in the absence of any indebtedness of the estate, Mrs. Hannah could give a valid receipt. There is no averment in the bill that the money was needed to pay the debts. She was the sole legatee during her life or widowhood, and there was no pending administration. Johnson, Adm’r, v. Longmire, 39 Ala. 143; Gardiner et al., Ex’rs, v. Gantt et al., 19 Ala. 666; Cleveland, et al., Ex’rs, v. Chandler, 3 Stew. Rep. 489.
The bill, in view of the facts stated, cannot be maintained. The decree of the chancellor dismissing the bill without prejudice, is affirmed.